— Appeal by defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered May 28,1982, convicting him of burglary in the second degree, grand larceny in the second degree, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The evidence overwhelmingly supported defendant’s conviction on the burglary count. Defendant and his codefendant were sighted by a police officer in the immediate vicinity of the burglary, only minutes after the burglary was discovered, and were found to be in possession of the stolen property. The flight by defendant and codefendant from the police officer evidences consciousness of guilt. Since these facts are inconsistent with defendant’s innocence, the jury could have concluded that the evidence excluded to a moral certainty every other reasonable hypothesis (People v Barnes, 50 NY2d 375, 380).
We have considered defendant’s other contentions and find them to be without merit. Moflen, P. J., Lazer, Gibbons and Brown, JJ., concur.